Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willette Wilkins appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing her complaint alleging disability discrimination for failure to state a claim. See Fed.R.Civ.P. 12(b)(6). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Wilkins’ informal brief does not challenge the basis for the district court’s disposition, Wilkins has forfeited appellate review of the court’s order. Accordingly, we deny Wilkins’ motion to schedule oral argument and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.